ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on June 10, 1975 (314 So.2d 205) affirming with modifications the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and.
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed May 12, 1976 (334 So.2d 13) and mandate now lodged in this court quashed this court’s judgment with directions to reinstate the judgment of the trial court;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on July 1, 1975 is withdrawn, the judgment of this court filed June 10, 1975 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith the opinion and judgment of this court and the judgment of the circuit court is reinstated. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, F.A. R.).